98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.BUTTE MINING PLC, Tzarina & Travona Mining Corp., CentralButte Mining Corp., and North Butte MiningCompany, Plaintiffs-Appellants,v.McKENNA & CO. and Fiona Swain Woolf, Defendants-Appellees.
No. 95-35688.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Oct. 1, 1996.

1
Before:  BEEZER and O'SCANNLAIN, Circuit Judges;  BROWNING,** District Judge.


2
MEMORANDUM***


3
Butte Mining PLC, Tzarina & Travona Mining Corp., Central Butte Mining Corp., and North Butte Mining Company (collectively "Butte Mining") appeal from the district court's dismissal for lack of subject matter jurisdiction of their action against McKenna & Co. and Fiona Swain Woolf.


4
This court's decision in the related appeal of  Butte Mining PLC v. Smith, 76 F.3d 287 (9th Cir.1996), compels the affirmance of the district court's dismissal in this action.  The only significant difference between the two actions is the addition of two defendants here who were not named in the earlier action.


5
Like the appellees in Smith, the appellees here, a London-based solicitor and her London law firm, lack sufficient U.S.-based conduct to justify the district court's subject matter jurisdiction.  As this court concluded in Smith:  "The fraud alleged was a fraud committed by foreign individuals on a foreign corporation in a foreign country."   Id. at 290.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App. 34(a), Ninth Circuit R. 34-4


**
 The Honorable William D. Browning, United States District Judge for the District of Arizona, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3